Citation Nr: 1633712	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  05-13 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis/arthralgias of multiple joints, to include the cervical spine.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tendinitis in the left shoulder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left arm nerve disability.  

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pulmonary disability to include chronic obstructive pulmonary disease (COPD).    

5.  Entitlement to service connection for urinary tract disability (other than service-connected prostate cancer).

6.  Entitlement to restoration of a 100 percent disability rating for residuals of prostate cancer, effective July 1, 2014.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1953 to October 1956, and from August 1958 to December 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In April 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the record.  

In June 2010, the claims on appeal were remanded for additional development.  In March 2012, before the RO returned the case to the Board, the Veteran withdrew from appellate consideration Issues #1-3.  In September 2014, again before the RO returned the case to the Board, the Veteran died.  

The appellant is the Veteran's surviving spouse.  In November 2014, she requested substitution/accrued benefits and Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.  In December 2014, the RO denied the claim for service connection for cause of death (and for DIC), which the appellant did not appeal.  In the December 2014 notification letter, the RO informed the appellant that she had been substituted into the Veteran's appeal.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015) (upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion).  The issues remaining on appeal, into which the appellant has been substituted, are Issues #4 and 5.   

The record consists entirely of electronic claims files and has been reviewed.  New evidence has been added to the record since the February 2016 Supplemental Statement of the Case (SSOC), and has been considered pursuant to the appellant's waiver of initial review by the Agency of Original Jurisdiction (AOJ).  

The issue regarding restoration of a 100 percent rating for residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 

In its June 2010 remand, the Board referred to the AOJ for initial adjudication several claims raised by the Veteran in a January 2004 statement.  See 38 C.F.R. § 19.9(b)(2015).  Certain of these claims have been addressed by the AOJ.  However, certain others have not been adjudicated.  The unadjudicated claims are service connection claims for an acquired psychiatric disorder, myeloma, a thoracic spine disorder, and a right shoulder disorder.  As the issues have not been adjudicated by the AOJ, the Board has no jurisdiction over them.  The AOJ should address the issues pursuant to the appellant's November 2014 claim for accrued benefits.  See 38 C.F.R. § 3.1000(d)(5).


FINDINGS OF FACT

1.  In a statement received by VA on March 6, 2012, the Veteran withdrew from appellate consideration the claims to reopen service connection for left arm, left shoulder tendinitis, and arthritis disabilities.  

2.  The Veteran died on September [redacted], 2014.  

3.  The RO denied service connection for pulmonary disability in a June 1983 rating decision (with notice provided in June 1983) the Veteran did not appeal. 

4.  Evidence received since the June 1983 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for pulmonary disability.  

5.  A chronic pulmonary disability was not manifest during service and is not attributable to service.  

6.  A chronic urinary tract disability was not manifest during service and is not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran had been met with regard to the claims to reopen service connection for left arm, left shoulder tendinitis, and arthritis disabilities.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).

2.  The June 1983 rating decision denying service connection for pulmonary disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2015). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for pulmonary disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

4.  Pulmonary disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

5.  Urinary tract disability (other than service-connected prostate cancer) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissed Pursuant to Withdrawn Claims

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing, and after a SOC has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2015).

The Veteran had perfected an appeal of his claims to reopen service connection for  left arm, left shoulder tendinitis, and arthritis disabilities.  In a statement received by the RO on March 6, 2012, the Veteran specifically indicated a desire to withdraw these particular claims from appellate status.   

The Board finds that the Veteran's request qualified as a valid withdrawal of the above-referenced perfected issues on appeal.  See 38 C.F.R. § 20.204 (2015).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues, and each will be dismissed.

The Veteran continued his appeal of two issues remanded by the Board in June 2010 - a claim for service connection for a urinary tract disorder other than prostate cancer, and a claim to reopen service connection for pulmonary disability.  Unfortunately, the Veteran died in September 2014, during the pendency of the appeal.  As noted earlier, the appellant has been substituted into these claims.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015); VA Fast Letter 10-30 (issued August 2010, as revised April 2013).  Each will be addressed below with the appellant as substitute claimant.        
II.  Claim to Reopen Service Connection 
for Pulmonary Disability

The Veteran claimed that he incurred pulmonary disability during service, particularly as the result of smoking tobacco on active duty.  The appellant has been substituted into this claim.      

In a June 1983 rating decision, with notification provided the same month, the RO denied the Veteran's original claim to service connection.  The decision became final because the Veteran did not appeal the decision to the Board.  38 C.F.R. § 20.1103.  In the June 1983 final decision, the RO considered the Veteran's lay assertions regarding dyspnea on exertion; service treatment records (STRs) noting complaints of and treatment for respiratory troubles during service, but which also indicated normal lungs at retirement from service; and an April 1983 VA examination report which noted that the Veteran smoked 2.5 packs of cigarettes a day, but which also found, based on an examination, normal lungs without "broncho-pulmonary pathology."  Based on this evidence, the RO denied the Veteran's claim.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In September 2003, the Veteran filed a claim to reopen service connection for pulmonary disability.  Additional evidence has been included in the record since then.  The Veteran submitted additional lay statements describing the way in which he became addicted to tobacco during service, and the way in which his years of cigarette smoking began in service.  The record contains a lay statement from his brother who describes the Veteran's smoking habit from the time of service.  The record also includes VA, military hospital, and private medical evidence documenting that the Veteran developed chronic obstructive pulmonary disease (COPD) due to his smoking habit.  The record contains a death certificate showing that the Veteran died in September 2014 from respiratory failure due to COPD.  And the record contains a February 2016 VA report which, based on a review of the claims file, found COPD likely unrelated to service.  

The evidence received since the final June 1983 rating decision is new and material.  In particular, the medical evidence is material inasmuch as it documents a diagnosed pulmonary disability (COPD), evidence of which was lacking in June 1983.  Further, the lay evidence from the Veteran and his brother is material inasmuch as it connects the Veteran's behavior during service to his COPD.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove previously unestablished facts (i.e., a current disability that may relate to service).  Accordingly, the claim of entitlement to service connection for pulmonary disability is reopened.  The issue will be decided below.   

III.  Service Connection for Pulmonary and Urinary Tract Disabilities

The Veteran claimed that he incurred chronic pulmonary and urinary tract disorders during service.  The appellant has been substituted into the claims.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

38 U.S.C.A. § 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Neither the Veteran nor the appellant has claimed that combat service caused pulmonary or urinary tract disability.  As such, 38 U.S.C.A. § 1154(b) does not apply here.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, the evidence establishes that the Veteran had pulmonary and urinary disabilities during the appeal period (i.e., since his claim in September 2003).  Private, military hospital, and VA medical evidence dated since 2003 notes the diagnoses of benign prostatic hyperplasia (BPH) and COPD.  Moreover, such evidence dated since 2006 notes the diagnosis of prostate cancer.  

Further, STRs document respiratory and urinary complaints during service.  With regard to urinary troubles, the November 1982 retirement reports of medical examination and history note a history of complaints of painful or frequent urination, urgency, tender prostate, and note that the Veteran had a diagnosis during service of acute prostatitis that was resolved with antibiotic treatment.  With regard to respiratory troubles, STRs dated in 1963 and 1981 note complaints indicating upper-respiratory infection and acute bronchitis, which was treated with antibiotics.  The November 1982 retirement reports of medical examination and history noted the previous complaints and noted an abnormal lung exam.  The reports also noted the Veteran's history of smoking.  A November 1982 pulmonary function test noted abnormal results.  The report noted no evidence of intrinsic lung disease, and attributed the Veteran's complaints to his cigarette smoking and deconditioning.  

The preponderance of the evidence indicates, however, that the Veteran's COPD and urinary problems (except prostate cancer) were unrelated to service.  The retirement report of medical examination notes neither COPD nor a chronic urinary tract disability.  The April 1983 VA examination report found the Veteran without urinary problems and without "broncho-pulmonary pathology."  The earliest post-service evidence of either disorder is dated in the early to mid 2000s, over 20 years after retirement from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Furthermore, the only medical professional to comment on the Veteran's claims of service connection found COPD and urinary tract disability likely unrelated to service.  In the February 2016 report, the VA examiner noted that the Veteran was diagnosed with BPH in 2003 and with prostate cancer in 2006.  The examiner found BPH neither a precursor to nor a result of the cancer, nor a disorder related to the prostatitis diagnosed during service.  In addressing COPD, the examiner attributed the disorder to the Veteran's history of smoking.  The examiner also noted the lack of evidence of such problems following service, and stated that the in-service respiratory and urinary problems resolved in service, and did not result in the chronic problems later diagnosed in the early to mid 2000s.  See Maxson, supra.  In the report, the examiner indicated that she reviewed the claims file.  In the report, she also detailed the Veteran's medical history.  As the opinion is based on the evidence of record, and is explained, the Board finds it to be of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

The Veteran's statements that he began smoking tobacco in the military are credible.  However, a service connection finding cannot be awarded for a lung disability on this basis.  For claims filed after June 9, 1998, such as the claim considered here, a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

In assessing the service connection claims, the Board has considered the Veteran's lay assertions.  He was competent to offer testimony regarding observable symptomatology, such as urinary and respiratory difficulties.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether the in-service difficulties relate to COPD and urinary tract problems since 2003, the medical evidence is more credible.  And this evidence preponderates against the notion that COPD and urinary problems (except for the prostate cancer that was found presumptively service connected) were incurred in service.  Indeed, the medical evidence demonstrates an absence of these problems for many years following service.  As this evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay assertions pale into insignificance when compared with the far more probative objective record.  Thus, in weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the Veteran's assertions regarding the development of COPD and urinary problems other than prostate cancer.  See Gilbert, supra.  

As the preponderance of the evidence is against the claims to service connection, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

In letters dated between October 2003 and February 2012, VA provided notification regarding the information and evidence needed to substantiate and complete the claims being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Further, the letters notified the claimant of regulations pertinent to service connection claims.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, following full notification, the claims were readjudicated in the February 2016 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

With regard to the duty to assist, VA obtained the Veteran's medical records, to include certain STRs, and post-service treatment records and reports from VA, private providers, and a military hospital.  Moreover, VA examination of the evidence was provided during the appeal period, the reports and opinions of which adequately address the service connection claims decided above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

An August 2009 memorandum of record indicates that, despite the RO's efforts, STRs from early in the Veteran's 27-year military career are unavailable.  In cases where STRs are missing, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the case, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board has followed O'Hare in this matter.  Furthermore, the absence of certain STRs here should not prove prejudicial - as indicated earlier, the Board recognized that the Veteran experienced respiratory and urinary disorders during service based on the STRs that are in the record.  

During the Board hearing, the undersigned VLJ clarified the issues on appeal, explained the issues, and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession in support of his claims.  Furthermore, the undersigned described for the Veteran the type of evidence necessary to substantiate the claims.  In particular, the VLJ noted that, to substantiate the claims, evidence must indicate a relationship between in-service disease or injury and current disability.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  Moreover, to further assist the Veteran, the undersigned remanded this matter in June 2010 for additional development, which has been conducted.     




The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the appellant has not been prejudiced by the Board's adjudication of the appealed service connection claims into which she has been substituted.  


ORDER

1.  The Veteran's claim to reopen service connection for arthritis/arthralgias of multiple joints, to include the cervical spine, is dismissed.  

2.  The Veteran's claim to reopen service connection for left shoulder tendinitis is dismissed.  

3.  The Veteran's claim to reopen service connection for left arm nerve disability is dismissed.  

4.  The application to reopen the claim of service connection for pulmonary disability, based on the appellant as a valid substitute claimant, is granted.

5.  The appeal regarding service connection for pulmonary disability such as COPD, based on the appellant as a valid substitute claimant, is denied.    
 
6.  The appeal regarding service connection for urinary tract disability (other than service-connected prostate cancer) such as BPH, based on the appellant as a valid substitute claimant, is denied.     





REMAND

In February 2008, the RO granted service connection for prostate cancer.  A 100 percent rating was assigned effective August 22, 2006.  In June 2011, the RO notified the Veteran that it proposed reducing the rating to 40 percent.  In November 2011, the Veteran testified before the RO, arguing that the rating should not be reduced.  In December 2013, the RO again notified the Veteran that it proposed reducing the 100 percent rating, this time to 60 percent.  In April 2014, the RO reduced the rating to 60 percent, effective July 1, 2014.  Later in April 2014, the Veteran filed a NOD against the decision.  A SOC was not issued in response.  

A remand is necessary for issuance of a SOC in response to the Veteran's April 2014 NOD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC should be issued to the appellant regarding the propriety of the reduction for prostate cancer residuals, effective July 1, 2014.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015); VA Fast Letter 10-30 (issued August 2010, as revised April 2013).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should review the issue regarding the propriety of the rating reduction from 100 to 60 percent, effective July 1, 2014, for residuals of prostate cancer.  If the benefit sought is not granted, the appellant and her representative should be provided with a SOC regarding the issue and advised of her appellate rights.  The issue should only be returned to the Board if an appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


